815 F.2d 79
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.CROLEY COAL CORPORATION, Respondent.
No. 86-6059.
United States Court of Appeals,Sixth Circuit.
Feb. 10, 1987.
SUPPLEMENTAL JUDGMENT ENFORCING A SUPPLEMENTAL ORDER OF THENATIONAL LABOR RELATIONS BOARD

1
Before LIVELY, Chief Judge;  RYAN, Circuit Judge;  and PORTER, Senior District Judge.*

ORDER

2
This Court having on 31 March 1983, entered its judgment enforcing in full the backpay provision of the Order of the National Labor Relations Board, the Board, on 15 March 1984, issued its Supplemental Decision and Order fixing the amount of backpay due the discriminatees and having thereafter applied to this Court for summary entry of a supplemental judgment specifying the amount of backpay due:


3
IT IS HEREBY ORDERED AND ADJUDGED by the Court that Respondent, Croley Coal Corporation, Harlan, Kentucky, its officers, agents, successors, and assigns, shall make whole each of the discriminatees named below by payment to each of them the amount set forth next to his name, plus interest coputed according to Florida Steel Corp., 231 NLR3 651 (1977), less any lawful tax withholdings.


4
NOTE: OPINION CONTAINS TABLE OR OTHER DATA THAT IS NOT VIEWABLE


5
F                         2608
Hirman Daniel, Jr.   $3,393.57
Clifford Lee         11,514.48
Larry Collins        16,729.48
James Miller         12,091.77
Stanley Collins       3,070.88
Stephen Alan Vaughn  10,222.11
Charles Howard        8,324.88
Joe Watkins           3,699.20
David Caldwell       29,077.84
Phillip Daniel        6,878.84
Steve Farmer          2,124.00
Jimmy Crawford        2,851.49
Robert Nix              846.56
Donnie Green          1,932.00
Roger Colinger        3,539.00



*
 The Honorable David S. Porter, Senior U.S. District Judge for the Southern District of Ohio, sitting by designation


1
 See generally Isis Plumbing Co., 138 N.L.R.B. 716 (1962)